Order                                                    Michigan Supreme Court
                                                               Lansing, Michigan

  November 27, 2013                                             Robert P. Young, Jr.,
                                                                           Chief Justice

                                                                 Michael F. Cavanagh
                                                                 Stephen J. Markman
  147883-7(48)                                                       Mary Beth Kelly
                                                                      Brian K. Zahra
                                                              Bridget M. McCormack
                                                                    David F. Viviano,
  MENARD, INC.,                                                                 Justices
            Plaintiff-Appellant,
                                         SC: 147883
  v                                      COA: 310399
                                         Ct of Claims: 10-000082-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellee,
  and

  STATE TREASURER and STATE OF
  MICHIGAN,
             Defendants.
  ___________________________________/

  SEARS ROEBUCK AND CO.,
           Plaintiff-Appellant,
                                         SC: 147884
  v                                      COA: 311053
                                         Ct of Claims: 09-000068-MT
  STATE TREASURER, STATE OF
  MICHIGAN, and DEPARTMENT OF
  TREASURY,
             Defendants-Appellees.
  ___________________________________/

  MENARD, INC.,
            Plaintiff-Appellant,
                                         SC: 147885
  v                                      COA: 311261
                                         Ct of Claims: 09-000057-MT
  STATE TREASURER, STATE OF
  MICHIGAN, and DEPARTMENT OF
  TREASURY,
             Defendants-Appellees.
  ___________________________________/
                                                                                                            2


ART VAN FURNITURE-CONNER, INC.,
         Plaintiff-Appellant,
                                                               SC: 147886
v                                                              COA: 311294
                                                               Ct of Claims: 09-000059-MT
STATE TREASURER, STATE OF
MICHIGAN, and DEPARTMENT OF
TREASURY,
           Defendants-Appellees.
___________________________________/

ART VAN FURNITURE, INC.,
         Plaintiff-Appellant,
                                                               SC: 147887
v                                                              COA: 312168
                                                               Ct of Claims: 09-000058-MT
STATE TREASURER, STATE OF
MICHIGAN, and DEPARTMENT OF
TREASURY,
           Defendants-Appellees.
___________________________________/

       On order of the Chief Justice, the motion of the Michigan Retailers Association to
participate as amicus curiae is GRANTED. The brief submitted by the Michigan
Retailers Association on November 19, 2013, on the application for leave to appeal is
accepted for filing.




                               I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                         foregoing is a true and complete copy of the order entered at the direction of the Court.


                                   November 27, 2013
                                                                                   Clerk